At the outset, allow me to express our sincere gratitude 
for the honour of addressing the General Assembly from 
this rostrum. I bring greetings from His Excellency 
Mr. Gurbanguly Berdimuhamedov, President of 
Turkmenistan, who wishes the General Assembly the 
best of luck at this session. I congratulate Mr. John 
William Ashe on his election as President of the General 
Assembly at its sixty-eighth session and wish him all 
the best in fulfilling his forthcoming tasks. I would also 
like to thank Mr. Vuk Jeremi., President of the General 
Assembly at its sixty-seventh session, for his skill and 
effectiveness in that post.

Turkmenistan considers this session to be an 
important phase in the process of consolidating the 
efforts of the international community to strengthen 
universal peace, stability and security by adopting 
meaningful decisions on sustainable development and 
to counter emerging challenges and threats. We believe 
that strict adherence to the principles and norms of the 
Charter of the United Nations is the main prerequisite 
for ensuring long-term peace and strategic stability.

In that belief, Turkmenistan adheres to a steady 
and resolute policy of peace, good-neighbourliness and 
the active promotion of peacebuilding processes. As a 
matter of principle, we reject the use of military force as 
a tool of foreign policy and international relations. Our 
country is convinced that solutions based on the use 
of force are doomed to fail. They neither eliminate the 
causes of conflicts nor create conditions for adequate 
responses to the many issues that arise from military 
action. Therefore, at the heart of Turkmenistan’s policies 
is the will to resolve any situation by peaceful, political 
and diplomatic ways and means, which it considers to 
be the main legitimate resources available within the 
United Nations. This approach is based on our common 
goal to establish a world without conflict.

At the sixty-sixth session of the General Assembly, 
Turkmenistan’s President launched an initiative aimed 
at the adoption of a United Nations declaration on 
prioritizing political and diplomatic ways and means 
for the resolution of international challenges. Today, 
the elaboration of such a document has become a top 
priority. Turkmenistan therefore reaffirms its firm 
desire to engage in a meaningful discussion on this 
initiative with all interested Member States. We are 
convinced that the adoption of such a declaration would 
help to expand and strengthen the legal basis for the 
work of the General Assembly, the Security Council 
and other United Nations entities dealing with issues 
relating to world peace, stability and security.

The challenging processes unfolding in today’s 
world call for a responsible, thoughtful, effective 
and efficient approach on the part of the United 
Nations. That is also linked directly to the important 
challenges of disarmament. By playing an active role 
in the multilateral dialogue on disarmament issues, my 
Government is demonstrating its firm commitment to 
complying with the core international norms regulating 
the disarmament process and the non-proliferation 
of weapons of mass destruction through practical 
action. Following this course of action and taking 
into consideration the need to energize the discussion 
and meaningful consideration of disarmament issues, 
Turkmenistan proposes the convening in 2014 of a high-
level international meeting on disarmament issues. 
We are prepared to create all the necessary conditions 
and to provide the appropriate infrastructure for this 
meeting in our capital city.

Nowadays, problems related to strengthening 
peace and stability and to ensuring the stability of 
countries and nations are among the most important 
topics in global politics. Their resolution will depend 
primarily on the establishment and effective legal 
and organizational operationalization of international 
political cooperation. In this context, we advise the 
General Assembly at this session to embark on the 
consideration of issues relating to the improvement of 
various forms of multilateral interaction that could serve 
as a political platform for finding mutually acceptable 
decisions on urgent regional and international policy 
matters.

It should be noted in that regard that the 
United Nations fulfils its purpose. For example, the 
establishment of United Nations preventive diplomacy 
centres in various regions of the world has become a 



highly effective form of joint work to strengthen security, 
prevent conflicts and eliminate their underlying causes. 
It is well known that the first such centre, the United 
Nations Regional Centre for Preventive Diplomacy in 
Central Asia, based in Ashgabat, opened in December 
2007. In our view, the experience of creating new 
mechanisms and institutions aimed at forming a system 
of international interaction at the global and regional 
levels must and should be replicated by States Members 
of the United Nations.

Taking into account the need to enhance the 
effectiveness of inter-State contact at the regional 
level, Turkmenistan has launched a forum of peace 
and cooperation, aimed at establishing a standing 
mechanism for political dialogue in Central Asia. 
We believe that the forum will contribute to the 
elaboration of consensus-based approaches to finding 
solutions to the most important issues relating to the 
present and future development of Central Asia and 
its neighbouring regions. Moreover, the forum could 
become the basis for the establishment of a consultative 
council of the Heads of State of Central Asia. We are 
convinced that the development of new formats for 
political interaction among States within the region, 
coupled with the effective functioning of United 
Nations regional structures, will provide a reliable 
foundation and stability for the entire architecture of 
inter-State relations in Central Asia.

To a great extent, attaining the goals of 
comprehensive and universal security will depend on 
ensuring security in the sphere of energy. Furthermore, 
the achievement of that goal is one of the most 
important components of a stable world economy and 
serves to protect it against distortions and disruptions. 
In that connection, the development of an international 
mechanism that provides for a set of guarantees for the 
global energy supply is a task of paramount importance. 
It is also necessary to underscore the importance of 
the joint work and coordinated efforts of all Member 
States aimed at developing and adopting consolidated 
approaches to the solution of energy security issues.

The establishment by the United Nations of a new 
universal international legal tool kit is a key element 
of that process. It should, in our view, consist of the 
following three major elements: a multilateral United 
Nations document providing the legal basis for 
relations in the area of the global supply of energy 
resources; a corresponding United Nations structure 
that would ensure the implementation of the provisions 
of the aforementioned document; and an international 
database designed for the collection and analysis of 
data on the implementation of international obligations 
assumed by the participating States.

It is common knowledge that on 17 May 2013 the 
General Assembly adopted by consensus resolution 
67/263, submitted on the initiative of Turkmenistan’s 
President, entitled “Reliable and stable transit of energy 
and its role in ensuring sustainable development and 
international cooperation”. The importance of that 
document lies primarily in the fact that it forms the 
basis for a global energy partnership that takes into 
account the interests of producer States, transit States 
and States that are consumers of energy resources.

In accordance with the letter and the spirit of that 
resolution, our country proposes to Member States 
the establishment, during the current session of the 
Assembly, of an international group of experts for the 
development of a new mechanism for energy security. 
To that end, the Government of Turkmenistan proposes 
to convene an international meeting of experts on 
that topic in 2014. We are ready to engage in close 
cooperation with all Member States and the United 
Nations Secretariat with a view to organizing and 
holding such a forum.

Currently the resolution of issues of security and 
sustainable development depends largely on the level 
of international cooperation in the important areas of 
transport and communications. The geo-economic 
potential of new transport and transit routes in the 
world is enormously significant. Such routes involve 
vast spaces and enormous human resources and 
attract considerable investments. All of that creates 
opportunities to transform the transport sector into 
one of the most important factors in sustainable 
development.

Turkmenistan is convinced that the twenty-first-
century transportation architecture provides the 
framework for a breakthrough in integration, in joining 
the common efforts of regions and in the pooling of 
resources and industrial and human potential. It is 
our firm conviction that the future belongs to such 
a combined system of transport communication, 
involving major international and regional maritime, 
road, railroad and air hubs, their optimal integration 
and the use of their specific advantages.

The practical implementation of that idea 
became the subject of a high-level event on modality, 



interconnectivity and the post-2015 development 
programme, which was held in New York on 
26 September. It was organized by the Government of 
Turkmenistan and the International Road Transport 
Union. The event focused on the search for effective 
solutions relating to the establishment of modern, 
diversified and safe transport infrastructure throughout 
the world.

We consider it necessary to continue the multilateral 
dialogue on transport issues that was initiated during 
the current session of the General Assembly. In that 
connection, Turkmenistan would like to submit a 
proposal to host in 2014 in Ashgabat an international 
conference on the role of transport and transit corridors 
in ensuring international cooperation, stability and 
sustainable development.

With regard to the achievement of the sustainable 
development goals, we believe that the greatest attention 
should be focused on promoting the economic interests 
of States, while maintaining an appropriate ecological 
balance and preventing harm to the environment. That, 
in turn, implies the use of cutting-edge environmental 
technologies and the development of innovative 
solutions for the preservation of nature. Preserving 
the significant environmental component of the global 
economic space has therefore become an integral part 
of its effectiveness.

We highly value the efforts undertaken by the 
Secretary-General, as well as the successive actions 
of the international community at the United Nations 
Climate Change Conferences in Copenhagen and 
Cancun and during the seventeenth Conference of the 
Parties to the United Nations Framework Convention 
on Climate Change, held in Durban, which have 
gradually laid the foundations for the development 
of comprehensive decisions at the United Nations 
Conference on Sustainable Development.

We look forward to the continuation of a constructive 
international dialogue on that topic during the sixty-
eighth session of the Assembly. We are convinced that 
it is necessary to combine our efforts in that area at 
the international, regional and national levels, and to 
effectively coordinate the efforts of States with those of 
the United Nations.

Taking into account the numerous aspects of the 
climate change issue, Turkmenistan wishes to state at the 
current session of the General Assembly that it stands 
ready to make its contribution to the strengthening of the 
role of multilateral international mechanisms aimed at 
preventing the negative consequences of global climate 
change. In particular, we refer to the need for enhancing 
the implementation of the provisions of the United 
Nations Convention to Combat Desertification. In that 
connection, we are prepared to host in Turkmenistan 
the Conference of the Parties to the United Nations 
Convention to Combat Desertification in 2014.

Furthermore, our country would like to launch an 
initiative aimed at the establishment of a specialized 
entity, a subregional centre on technologies relating 
to climate change in Central Asia and the Caspian Sea 
basin. We believe that such an entity would help the 
countries of our regions to substantially strengthen 
their interaction in the sphere of environmental security 
and would contribute to the effective coordination of 
interregional efforts in that field.

The challenges confronting the community 
of nations in the area of security and sustainable 
development cannot be resolved unless we find a 
solution to the humanitarian issues at the international 
level. In particular, we are referring to the serious global 
problem of the fate of refugees and stateless persons. 
As a permanent member of the Executive Committee of 
the High Commissioner’s Programme of the Office of 
the United Nations High Commissioner for Refugees, 
Turkmenistan has accumulated valuable experience in 
resolving the issues facing people who were forced to 
leave their home countries. Together with the Office of 
the United Nations High Commissioner for Refugees, 
we propose that all interested parties become familiar 
with Turkmenistan’s practical work in granting 
citizenship to refugees and stateless persons.

In that connection, it would be advisable to work 
jointly with United Nations humanitarian agencies to 
develop an appropriate social programme. Moreover, 
taking into account the outcomes of the International 
Ministerial Conference of the Organization of Islamic 
Cooperation on Refugees in the Muslim World, held 
in Ashgabat in May 2012, we consider it necessary to 
develop long-term solutions to such issues, on the basis 
of generally recognized norms of international law. 
With a view to discussing those issues, we are ready 
to host in Turkmenistan in 2014 a high-level event in 
cooperation with the Office of the United Nations High 
Commissioner for Refugees.

Today, as Member States actively discuss the 
role and place of the United Nations in international 



relations, Turkmenistan declares that constructive and 
multilateral cooperation with the United Nations is 
the top priority of its foreign policy strategy. In that 
connection, we believe that it is precisely the United 
Nations that is the main and universal international 
Organization, which adopts decisions concerning 
the most important issues of global development and 
comprehensive peace and security. Since its inception, 
the United Nations has demonstrated its role as the 
foundation of the entire system of international stability, 
through mechanisms to ensure justice and to resolve 
the most complex international problems.

Similarly, we share the opinion of the Organization 
today that the issue of providing it with fresh impetus 
is increasingly relevant, in view of the rapidly changing 
realities of the modern world. Therefore, Turkmenistan 
supports a strengthened and expanded role for the 
United Nations at the global level.

We are firmly convinced that international 
law and the provisions of the Charter of the United 
Nations — based on peace, equal rights and respect for 
nations, their rights and sovereignty — must remain 
the foundation of the world order in the twenty-first 
century.
